DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive.  The applicant submits the prior art does not disclose the following limitations of the claimed invention:
a plurality of image capturing devices, each image capturing device comprising a plurality of light-receiving elements, each image capturing device being provided corresponding to one of the focusing units, that are to be used to form the captured image are set for each of the image capturing devices, and the light-receiving elements used to form the captured images are selected in accordance with attributes of the subject to be identified from the captured images, as stated in claims 1 and 10.  The Examiner respectfully disagrees.
Re claims 1 and 10)  The Morimoto reference discloses an imaging device with a plurality of image capturing devices (see figure 5, element 106: each image capturing device includes plurality light receiving elements under each individual lens unit), each image capturing device including comprising a plurality of light-receiving elements (see figure 5: 25 pixels under each microlens 104a), each image capturing device being provided corresponding to one of the focusing units (see figure 5 and para 35 and 58-60), that are to be used to form the captured image are set for each of the image capturing devices (see para 58-60), and wherein the light-
identification).  Therefore, the Morimoto reference discloses all the limitations of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7, 9 - 11, 13-16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto, US 2011/0149125.
In regard to claim 1, Morimoto, US 2011/0149125, discloses an optical sensor comprising: 
an optical member (see figure 3, element 104) including comprising a plurality of focusing units (see figure 5, elements 104a) each focusing unit focusing light from a subject (see para 35); and 

wherein light-receiving elements, of the plurality of light-receiving elements, that are to be used to form the captured image are set for each of the image capturing devices (see para 58-60), and 
wherein the light-receiving elements used to form the captured images are selected in accordance with attributes of the subject to be identified from the captured images (see para 79: light receiving elements associated with a mircolens subject to a target are selected from wherein the attribute is target identification).
In regard to claim 2, Morimoto, US 2011/0149125, discloses the optical sensor according to claim 1, further comprising: a control unit (see figure 3, element 108) configured to control the forming of the captured images by the image capturing devices in accordance with settings data indicating settings for the light-receiving elements to be used to form the captured images (see figure 5 and para 51-57).
In regard to claim 4, Morimoto, US 2011/0149125, discloses the optical sensor according to claim 1, wherein the setting of the light- receiving elements used to form the 
In regard to claim 6, Morimoto, US 2011/0149125, discloses the optical sensor according to claim 1, further comprising a focusing lens (see figure 3, element 102) arranged closer to the subject than the optical member is, and configured to focus light from the subject (see para 34).
In regard to claim 7, Morimoto, US 2011/0149125, discloses the optical sensor according to claim 1, wherein the optical member comprises at least one of a lens array (see figure 3, element 104), a diffraction grating, a diffusion lens, and a hologram lens (see para 35).
In regard to claim 9, Morimoto, US 2011/0149125, discloses a learning apparatus comprising a processor configured with a program to perform operations comprising: 
operation as an image obtainment unit (see figure 3, element 114) configured to obtain the captured images captured by the image capturing devices from the optical sensor according to claim 1 (see claim 1 above); and
operation as a learning processing unit (see figure 3, elements 116 and 118 in combination) configured to train a learning device to output attribute information of the subject upon the obtained captured images being inputted (see para 39-41 and 79).
In regard to claim 10, Morimoto, US 2011/0149125, discloses an image processing system comprising:
an optical sensor including comprising an optical member (see figure 3, element 104) including comprising a plurality of focusing units (see figure 5, 
a plurality of image capturing devices (see figure 5, element 106: each image capturing device includes plurality light receiving elements under each individual lens unit), each image capturing device including comprising a plurality of light-receiving elements (see figure 5: 25 pixels under each microlens 104a), each image capturing device being provided corresponding to one of the focusing units, and each image capturing device configured to receive light focused by the corresponding focusing unit and form a captured image of the subject (see figure 5 and para 35 and 58-60), and wherein light-receiving elements, of the plurality of light-receiving elements, that are to be used to form the captured image are set for each of the image capturing devices (see para 58-60); and 
an information processing apparatus (see figure 3, element 108) configured to obtain attribute information indicating attributes of the subject by inputting the captured images obtained by the image capturing devices into a trained learning device (see figure 3, elements 116 and 118: any processing component with a program that executes a task reads on a trained learning device the program trained the processor to execute the task) that has been trained to identify attributes of the subject (see para 39-41 and 79), wherein 
wherein the light-receiving elements used to form the captured images are selected in accordance with attributes of the subject to be identified from the captured images (see para 79: light receiving elements associated with a 
In regard to claim 11, Morimoto, US 2011/0149125, discloses the image processing system according to claim 10, wherein in accordance with settings data indicating settings for the light-receiving elements used to form the captured images, the information processing apparatus selects pixels to be inputted to the learning device from a plurality of pixels constituting the captured images obtained by the image capturing devices (see figure 4, step S103 and para 55-56).
In regard to claim 13, Morimoto, US 2011/0149125, discloses the image processing system according to claim 10, wherein the information processing apparatus outputs, as the attribute information, one or a combination of a position, orientation, attitude, size, shape, motion, type, individual identification information, color, brightness, and environment information of the subject (see para 79: identification of subject).
In regard to claim 14, Morimoto, US 2011/0149125, discloses the image processing system according to claim 10, wherein on the basis of output of the learning device, the information processing apparatus creates an image in which the subject is rendered, and outputs the created image as the attribute information (see para 43-46).
In regard to claim 15, Morimoto, US 2011/0149125, discloses the optical sensor according to claim 2, further comprising a focusing lens (see para 102) arranged closer to the subject than the optical member is, and configured to focus light from the subject (see para 33-34).
In regard to claim 16, Morimoto, US 2011/0149125, discloses the optical sensor according to claim 2, wherein the optical member comprises at least one of a lens array 
In regard to claim 18, Morimoto, US 2011/0149125, discloses the image processing system according to claim 11, wherein the information processing apparatus outputs, as the attribute information, one or a combination of a position, orientation, attitude, size, shape, motion, type, individual identification information, color, brightness, and environment information of the subject (see para 79: identification of subject).
In regard to claim 19, Morimoto, US 2011/0149125, discloses the image processing system according to claim 11, wherein on the basis of output of the learning device, the information processing apparatus creates an image in which the subject is rendered, and outputs the created image as the attribute information (see para 43-46).

Allowable Subject Matter
Claims 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs